Citation Nr: 1338555	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  02-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972, and from September 1983 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for bilateral knee and low back disorders.  This matter also comes before the Board on appeal from a May 2010 rating decision drafted by the RO in Buffalo, New York, and issued by the RO in Pittsburg, Pennsylvania, which denied service connection for fibromyalgia.

In April 2012, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The Board first remanded the Veteran's claims for service connection for knee and low back disorders in September 2003 in order to provide him with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and to provide him with a VA examination of his knees.  In April 2005, the Board issued a second remand in order to reschedule the Veteran for an examination of his knees and low back, using the Veteran's correct mailing address.  In August 2007, the Board issued a third remand in order to obtain the Veteran's Social Security Administration (SSA) records, of which the Veteran had made VA aware in February 2007.  The Board then denied the Veteran's claims for service connection for low back and bilateral knee disorders in an August 2008 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the August 2008 decision as to such issues.  The Court granted the JMR in a February 2010 Order.  In February 2011, the Board issued a fourth remand in order to obtain the Veteran's 1983 through 1991 service treatment records as required by the JMR, consider new evidence from December 2010 which was submitted without a waiver of RO consideration, and obtain the Veteran's SSA records.  The issues return to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Remand is required in order to provide the Veteran with adequate examinations as to his claims for service connection for fibromyalgia and bilateral knee and low back disorders.

Remand is also required in order to ensure compliance with the Court's Order pursuant to the February 2010 JMR.  The Board is cognizant that, in response to a February 2013 internal memorandum requesting further action on obtaining the Veteran's service treatment records from 1983 to 1991, the RO highlighted responses from the National Personnel Records Center (NPRC), dated October 2000, showing that all available requested records as to the Veteran's service from July 1970 to July 1972, and from September 1983 to November 1991, had been mailed.  However, the terms of the February 2010 nevertheless require that "the RO should make another request for Appellant's SMRs, specifically from 1983 to 1991."  See February 2010 JMR at p. 2.  On remand, the RO must make another request for the Veteran's service treatment records dated from 1983 to 1991; if the response received indicates that no additional service treatment records from that period are available, then the RO should include a memorandum in the claims file reporting this finding.

Also, as the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.

Low Back

In his May 2001 notice of disagreement, the Veteran asserted that he had numbness in his back during active duty and continues to experience it now.

The Veteran's service treatment records include a complaint of pain in the lower back, 7 days in duration, in December 1988; the Veteran left without being seen by a medical provider.  In Reports of Medical Examination dated July 1970, July 1972, November 1982, April 1988, October 1991, and August 1992, clinicians found that the Veteran's spine and other musculoskeletal system were normal.  In the Veteran's May 1983 Report of Medical Examination, a clinician found an abnormality in the musculoskelature of his leg, but did not find any back or spine disorders.  In a Report of Medical History dated July 1970, the Veteran reported that he did not have, and had never had, back trouble of any kind.  In Reports of Medical History dated November 1982, May 1983, April 1988, October 1991, and August 1992, the Veteran reported that he did not have, and had never had, recurrent back pain; the Board notes that the change in terminology reflects a change in the standard form for Reports of Medical History.

After service, in October 1997, a VA social worker diagnosed the Veteran with leg and back pain of unknown origin.

In August 2000, a VA nurse practitioner diagnosed the Veteran with degenerative joint disease (DJD) of the lumbar spine.  A VA physician then took x-rays of the Veteran's lumbar spine and found no acute osseous abnormalities or significant degenerative changes.

In August 2001, the Veteran told an SSA evaluator that he had experienced back pain for 23 years, and that 4 or 5 years ago his pains in multiple joints had prevented him from walking.

In September 2002, the Veteran told a VA radiologist that he fell in a hole 4 days ago and was having severe pain and spasms.  The VA radiologist administered x-rays of the Veteran's lumbosacral spine and found that it was unremarkable.

In September 2003, a VA radiologist found that a computed tomography (CT) scan of the Veteran's lumbar spine showed some suspected symmetric L5-S1 disk bulging, and air at the level of the left sacroiliac (SI) articulation inferior scan plane margin without significant abnormality of portions of SI joints.

In October 2003, a VA physician diagnosed the Veteran with chronic left low back pain with recent flare of pain and radiation of the pain to the left knee.

In November 2003, a VA neuroradiologist administered a magnetic resonance imaging (MRI) of the Veteran's spine and found mild central L5-S1 disk protrusion without significant compression of the thecal sac, mild L4-5 diffuse bulging, and no significant lateral or central stenosis.

In December 2003, the Veteran told a private clinician that he had been experiencing low back pain (LBP) since 1997.

In March 2004, a private physician diagnosed the Veteran with a herniated lumbar disc.

In April 2004, a VA physician diagnosed the Veteran with chronic left low back pain with flare of pain and radiation of the pain to the left knee, and central L5-S1 herniated nucleus pulposis (HNP) on MRI testing.  VA clinicians provided similar diagnoses in January 2005 and March 2005.

VA provided the Veteran with an examination of his back in February 2006.  The Veteran reported that his back pain began in 1986, and that when he complained of his back pain to doctors while on active duty they told him that it was likely caused by his left knee problem as a result of his abnormal gait.  The February 2006 VA examiner, citing to the 2003 MRI report, diagnosed the Veteran with mild central L5-S1 disk protrusion without significant compression of the thecal sac, and mild L4-5 diffuse bulging.  The examiner opined that "there is no documentation to definitively state that the Veteran had the onset of low back pain...while he was in the service."  [Full capitalization omitted.]  The examiner also recorded the Veteran's statement that his full service treatment records from 1983 through 1988 were not in the claims file.

VA provided the Veteran with a second examination, by the same examiner, in February 2007.  The examiner found that the lumbar spine diagnosis was unchanged from February 2006.  The examiner again opined that "Upon review of the veteran's claim file, there is no documentation to definitively state that the veteran had the onset of low back pain...while he was in the service."  The examiner also recorded the Veteran's statement that his full service treatment records from 1983 through 1991 were not in the claims file.

In June 2011, a VA clinician diagnosed the Veteran with back pain and bulging discs.

A new VA medical opinion is required because the February 2006/2007 VA examiner applied too stringent a standard in his medical opinion by reformulating the question of causation as requiring "documentation to definitively state" that the Veteran's low back symptoms began during service.  On remand, a different VA medical expert should be asked whether it is at least as likely as not that the Veteran's low back disorder resulted from his service.

A new VA medical opinion is also required to address the question, raised by the Veteran's statements to the February 2006/2007 VA examiner, of whether his low back disorder is secondary to his left knee disorder.  As the issues of service connection for the Veteran's back and left knee disorders are among those being remanded, and there is a question as to whether one caused the other, an opinion as to secondary service connection is potentially relevant.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Left Knee

The Veteran contends that he should be granted service connection for a left knee disorder.  The Veteran's representative further asserted in September 2002 that service connection based on aggravation of a pre-existing condition should be properly developed.

The Veteran's service treatment records include discussion of a left knee disorder which had its onset in September 1977-between the Veteran's periods of active service, but not within one year of separation from his first period of service.  In Reports of Medical Examination dated July 1970 and July 1972, clinicians found that the Veteran's lower extremities were normal.  In a November 1982 Report of Medical Examination, a clinician found that the Veteran's lower extremities were normal, but found an operative scar (OS) on his left knee.  In a May 1983 Report of Medical Examination, a clinician found that the Veteran's lower extremities were abnormal; specific findings as to the left knee included a lateral scar, loose valgus movement, extension to 180 degrees and flexion to 135 degrees, status post meniscectomy, and x-ray evidence of a minimal degree of narrowing of the medial joint space.  In an April 1988 Report of Medical Examination, a clinician found that the Veteran's lower extremities were abnormal; specific findings as to the left knee included mild difficulty in deep knee squat, a lack of terminal 15 degrees of flexion, and a lateral scar.  In Reports of Medical Examination dated October 1991 and August 1992, clinicians found that the Veteran's lower extremities were normal; the August 1992 clinician measured the Veteran's left knee scar at two inches.

In Reports of Medical History dated July 1970, November 1982, and May 1983, the Veteran reported that he did not have, and had never had, swollen or painful joints.  The May 1983 clinician recorded that the Veteran had undergone a left knee meniscectomy in 1977.  In an April 1988 Report of Medical History, the Veteran reported having painful joints; the clinician recorded that the Veteran had experienced trauma to his left knee in 1977, and specifically had "allegedly developed [a] torn meniscus while walking."  The clinician recorded that the Veteran had undergone a left lateral meniscectomy at Brooks Memorial, followed by two months of rehabilitation.  In an October 1991 Report of Medical History, the Veteran reported having swollen or painful joints; the clinician noted that the Veteran's left knee was treated by Dr. William Kutner at Brooks Memorial in September 1977.  In an August 1992 Report of Medical History, the Veteran reported that he did not have, and had never had, swollen or painful joints; the clinician recorded that the Veteran's left knee surgery had been performed in September 1976-although the other records show that that the surgery took place in 1977.

Additional service treatment records pertaining to the Veteran's left knee include a May 1983 x-ray showing a very minimal degree of narrowing of the medial joint space, and an August 1983 record showing trouble doing squatting exercises, with flexion to 120 degrees and full extension, and no effusion.

After service, in September 1997, the Veteran reported experiencing knee pain bilaterally.  A VA clinician found that x-rays of the Veteran's knees were negative.

In November 1997, a VA clinician ruled out both early degenerative joint disease of the left knee and a medial meniscal tear of the left knee.

In March 2000, a VA clinician found x-ray evidence of mild lateral compartment narrowing with slight valgus orientation at the knees, with no other acute findings.

In a March 2000 SSA form, the Veteran reported that he "feels like [his] knees are being crushed."

In April 2000, a VA clinician diagnosed the Veteran with mild degenerative joint disease (DJD) of the knees.  In July 2000, the clinician recharacterized the severity thereof as mild-to-moderate.

In May 2001, the Veteran told a VA physician that he had been experiencing left knee pain since 3.5 years ago, with some minor pain problems before that.

In August 2001, the Veteran told an SSA evaluator that he had experienced knee pain for 23 years, and that 4 or 5 years ago his pains in multiple joints had prevented him from walking.

In October 2003, a VA physician diagnosed the Veteran with chronic left low back pain with recent flare of pain and radiation of the pain to the left knee.

In December 2003, a private clinician found that an electromyelogram (EMG) of the Veteran's lower extremities (LE) was unremarkable.

VA provided the Veteran with an examination of his knees in February 2006.  The Veteran reported that in 1977, within one or two weeks of a period of active duty for training during his service in the Reserves, he felt a pop in his left knee while walking his dog which resulted in left knee surgery for a torn meniscus.  The Veteran also reported that he lost muscle mass as a result of undergoing sufficient weight loss to meet the requirements for returning to active duty.  The February 2006 VA examiner, citing to the March 2000 x-ray report, diagnosed the Veteran with tricompartmental osteoarthropathy greatest in the lateral joint space compartment.  The examiner opined that "there is no documentation to definitively state that the Veteran['s]...pre-existing left knee condition worsened while he was in the service."  [Full capitalization omitted.]  The examiner also recorded the Veteran's statement that his full service treatment records from 1983 through 1988 were not in the claims file.

VA provided the Veteran with a second examination, by the same examiner, in February 2007.  The Veteran reported that his left knee was aggravated by in-service physical training testing in the 1980s.  The examiner opined that "There is additionally no documentation to definitively state that the veteran's pre-existing [left] knee condition worsened while he was in the service."  The examiner also recorded the Veteran's statement that his full service treatment records from 1983 through 1991 were not in the claims file.

A new VA medical opinion is required because the February 2006/2007 VA examiner applied the incorrect standard in his medical opinion by reformulating the question of causation as requiring "documentation to definitively state" that the Veteran's left knee symptoms worsened during service.  On remand, a different VA medical expert should be asked whether it is at least as likely as not that the Veteran's left knee disorder increased in disability during service and, if so, if there is clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  See 38 C.F.R. § 3.306.

A new VA medical opinion is required to address the question, raised by the October 2003 VA physician's diagnosis of chronic left low back pain with recent flare of pain and radiation of the pain to the left knee, of whether the Veteran has a left knee disorder which is secondary to his low back disorder.  As the issues of service connection for the Veteran's back and left knee disorders are among those being remanded, and there is a question as to whether one caused the other, an opinion as to secondary service connection is potentially relevant.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Right Knee

The Veteran contends that he should be granted service connection for a right knee disorder.  

The Veteran's service treatment records include no complaints, diagnosis, or treatment of a right knee disorder; all statements and findings pertaining to a knee disorder in his service treatment records refer to his left knee disorder.

After service, in September 1997, the Veteran reported experiencing knee pain bilaterally.  A VA clinician found that x-rays of the Veteran's knees were negative.

In March 2000, a VA clinician found x-ray evidence of mild lateral compartment narrowing with slight valgus orientation at the knees, with no other acute findings.

In a March 2000 SSA form, the Veteran reported that he "feels like [his] knees are being crushed."

In April 2000, a VA clinician diagnosed the Veteran with mild degenerative joint disease (DJD) of the knees.  In July 2000, the clinician recharacterized the severity thereof as mild-to-moderate.

In August 2001, the Veteran told an SSA evaluator that he had experienced knee pain for 23 years, and that 4 or 5 years ago his pains in multiple joints had prevented him from walking.

In December 2003, a private clinician found that an electromyelogram (EMG) of the Veteran's lower extremities (LE) was unremarkable.

VA provided the Veteran with an examination of his knees in February 2006.  The Veteran reported that he did not need to have his right knee evaluated.

VA provided the Veteran with a second examination, by the same examiner, in February 2007.  The Veteran reported that his right knee began hurting in the 1980s, and that a doctor told him that his right knee pain was secondary to his favoring the left knee.  The Veteran further explained that his right knee pain stopped around 1997 when he stopped doing such physical activities as climbing latters, running, walking on uneven ground, distance walking, and lifting heavy things.  The VA examiner opined that "there is no documentation to definitively state that the veteran had the onset of...right knee pain while he was in the service."  The examiner also recorded the Veteran's statement that his full service treatment records from 1983 through 1991 were not in the claims file.

A new VA medical opinion is required because the February 2006/2007 VA examiner applied too stringent a standard in his medical opinion by reformulating the question of causation as requiring "documentation to definitively state" that the Veteran's right knee symptoms began during service.  On remand, a different VA medical expert should be asked whether it is at least as likely as not that the Veteran's right knee disorder resulted from his service, as the Veteran asserted in his statement to the VA examiner that his right knee began hurting in the 1980s.

A new VA medical opinion is also required to address the question, raised by the Veteran's statements to the February 2006/2007 VA examiner, of whether his right knee disorder is secondary to his left knee disorder-as the Veteran states he was told by a doctor whom he had not identified to VA.  As the issues of service connection for the Veteran's right and left knee disorders are among those being remanded, and there is a question as to whether one caused the other, an opinion as to secondary service connection is potentially relevant.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Fibromyalgia

The Veteran contends that he should be granted service connection for fibromyalgia.  In his May 2001 claim, he asserts that his symptoms now are the same as they were during active duty.  In a June 2008 letter, the Veteran states that his in-service fatigue and physical symptoms were manifestations of fibromyalgia.  In a December 2010 statement, the Veteran asserts that he has had fibromyalgia since service, and that his knee and back symptoms are part of his fibromyalgia.

The Veteran's service treatment records include no express complaints, diagnosis, or treatment of fibromyalgia.  The Veteran reported in July 1986 that his long hours made him very tired, and he could not deal with the stress; a clinician found that he appeared lethargic and withdrawn.  Another in-service clinician evaluating the Veteran for fatigue and exhaustion recorded that the Veteran felt under pressure and overwhelmed at work, and had not taken any days off in 2 years.  The Veteran told an in-service clinician that his assistant had recently died while taking a stress test, and the clinician observed a noticeable increase in anxiety when the Veteran was discussing both his wife and the decedent.  In August 1986, the Veteran reported feeling job and home stress, including due to having his mother living with him and his family.  An in-service clinician diagnosed the Veteran with "stress 'battle fatigue'" in July 1987, although the clinician clarified that this was due to unit training.

After service, in a March 2000 SSA questionnaire, the Veteran reported that his pain was located in "most every joint," and that "after coming to VA pain started in [the] whole body bone structure."

In June 2000, a VA clinician ruled out fibromyalgia.

In May 2001, a VA physician diagnosed the Veteran with fibromyalgia.  Also in May 2001, the Veteran told a treating VA clinician that he had thought that most of his pain was caused by working in construction, but that his pain has continued even after leaving that occupation.  VA clinicians again diagnosed the Veteran with fibromyalgia in October 2001, March 2002, June 2002, July 2002, October 2003, January 2004, February 2004, April 2004, September 2004, January 2005, March 2005, May 2005, March 2010, June 2011, and February 2012.  On multiple such occasions, the Veteran's treating VA physician found that the fibromyalgia was possibly related to NutraSweet usage, and possibly related to the Veteran's current flare of HNP in the low back region.  In May 2005, another VA physician opined that the Veteran's generalized muscular aches and pains are referable to his fibromyalgia.

In August 2001, the Veteran told an SSA evaluator that he had experienced pains in multiple joints for 23 years, and that 4 or 5 years ago his pains in multiple joints had prevented him from walking.

In March 2004, a private physician evaluating the Veteran for disability diagnosed him with fibromyalgia rheumatica.

VA provided the Veteran with an examination of his fibromyalgia in May 2010.  The Veteran reported that he began experiencing severe aches and pains all over his body, and particularly on the left side, during service in 1986.  The VA examiner diagnosed the Veteran with fibromyalgia, and opined that his "symptoms of fibromyalgia are a continuation and worsening of the same symptoms experienced as by the fatigue during the military service."  The VA examiner did not provide a rationale for this opinion, and noted that no claims file had been provided for review.

An addendum opinion is required to afford the May 2010 VA examiner the opportunity to review the claims file, including this remand, and provide a rationale for any conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

An addendum opinion is also required to address the question, raised on multiple occasions by the Veteran's treating VA physician, of whether his fibromyalgia is related to his flare of HNP in the low back region.  As the issues of service connection for the Veteran's back disorder and fibromyalgia are among those being remanded, and there is a question as to whether one caused the other, an opinion as to secondary service connection is potentially relevant.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  As mandated by the February 2010 JMR, the RO must make an additional request for the Veteran's service treatment records dated from 1983 to 1991; if the response received indicates that no additional service treatment records from that period are available, then the RO should include a memorandum in the claims file reporting this finding.

2.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disabilities that are not already of record, including the name and address of the physician who the Veteran, at his February 2007 VA examination, reported had related his right knee disorder to his left knee disorder.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  The RO should notify the Veteran that he may submit lay statements of the nature and onset of his back, bilateral knee, and fibromyalgia symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating all outstanding records regarding the Veteran's low back disorder with the claims folder, obtain a medical opinion.  The author should review the claims file and note this review in the report.

a.  The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's low back disorder is etiologically related to his military service.  If not, the examiner should answer question (b).

b.  The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's low back disorder was either caused or aggravated by his left knee disorder.  The examiner must address both causation AND aggravation or the response will be inadequate for rating purposes.

5.  After associating all outstanding records regarding the Veteran's left knee disorder with the claims folder, obtain a medical opinion.  The author should review the claims file and note this review in the report.

The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that there was an increase in the Veteran's pre-existing left knee disability during service?  If there was an increase in disability, the examiner must determine if there is clear and unmistakable evidence that the worsening of the Veteran's left knee in service was due to the natural progress of the disability.  

The examiner should also opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's left knee disability was either caused or aggravated by his low back disorder.  The examiner must address both causation and aggravation or the opinion will be inadequate for rating purposes.

6.  After associating all outstanding records regarding the Veteran's right knee disorder with the claims folder, obtain a medical opinion.  The author should review the claims file and note this review in the report.

a.  The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's right knee disorder is etiologically related to his military service.  If not, the examiner must respond to question (b).

b.  The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's right knee disorder was either caused or aggravated by his left knee disorder.  The examiner must address both causation and aggravation or the opinion will be inadequate for rating purposes.

7.  After associating all outstanding records regarding the Veteran's fibromyalgia with the claims folder, obtain a medical opinion.  The author should review the claims file and note this review in the report.

a.  The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's fibromyalgia is etiologically related to his military service.  If not, the examiner should respond to question (b).

b.  The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's fibromyalgia was either caused or aggravated by the Veteran's low back disorder.  The examiner must address both causation and aggravation or the opinion will be inadequate for rating purposes.

8.  After conducting any further development deemed warranted, readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


